SUPERIOR COURT
OF THE

STATE OF DELAWARE

VIVIAN L. MEDINILLA LEONARD L. WILLIAMS JUSTICE CENTER
JUDGE 500 NorTH KING STREET, SUITE 10400

WILMINGTON, DE 19801-3733

TELEPHONE (302) 255-0626

July 22, 2022

Usir Cush El, Sui Juris, In Propria Persona
95 Vandever Avenue
Wilmington, DE 19802

Re: State v. Terrell Dixon Id No 2008010114
Mr. Usir Cush El, Sui Juris, In Propria Persona:

The Court is in receipt of your Moorish American Consular Court documents,
including the “Affidavit of Fact — Notice of Default”, “Affidavit of Fact — Writ of
Discovery,” which cites to purported excerpts of an oral argument from the U.S.
Supreme Court decision of Dred Scott v. Sanford, an “Averment of Jurisdiction —
Quo Warranto”, which references the “Five Points of Light—Love, Truth, Peace,
Freedom, and Justice,” and an “Affidavit of Fact—Withdraw of Consent to Contract
under Libels [2008010114],” that appears to “rescind all autographs and terminate
the said quasi contract” and that you were not within “the jurisdiction of the State of
Delaware for which it is a corporation...recorded to the libels to affirm evidence of
this truth. See Attachment 1.” No attachment was provided.

Your submission is SO NOTED. No further action will be taken by this
Court.

    

 

Vivian L. Medini
Judge
oc: Prothonotary
cc: Brian J. Robertson, Esquire
Investigative Services